 

Exhibit 10.42

AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT to Loan and Security Agreement (this “Amendment”) is entered into
this 20th day of March, 2006, by and among Silicon Valley Bank (“Bank”) and
Sento Corporation, a Utah corporation, Sento Technical Services Corporation, a
Utah corporation, and Xtrasource Acquisition, Inc, a Delaware corporation
(severally and collectively, “Borrower”) whose address is 420 E. South Temple,
Suite 400, Salt Lake City, UT 84111.

RECITALS

A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of April 15, 2003, as amended by that certain Amendment to
Loan Documents by and between Bank and Borrower dated April 29, 2003, as amended
by that certain Amendment to Loan Documents by and between Bank and Borrower
dated as of August 7, 2003, as amended by that certain Amendment to Loan
Documents by and between Bank and Borrower dated as of May 11, 2004, as amended
by that certain Amendment to Loan Documents by and between Bank and Borrower
dated as of July 29, 2004, as amended by that certain Amendment to Loan
Documents by and between Bank and Borrower dated as of March 22, 2005, as
amended by that certain Amendment to Loan Documents by and between Bank and
Borrower dated as of March 31, 2005, as amended by that certain Amendment to
Loan Documents by and between Bank and Borrower dated as of July 22, 2005, and
as amended by that certain Amendment to Loan Documents by and between Bank and
Borrower dated as of January 26, 2006 (as the same may from time to time be
further amended, modified, supplemented or restated, collectively, the “Loan
Agreement”).

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

C.            Borrower has requested that Bank amend the Loan Agreement to
extend the Term Loan #4 Availability End Date.

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.             Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.


--------------------------------------------------------------------------------




 

2.             Amendment to Loan Agreement.

2.1          Section 1 (Credit Limit). Section 1.5 in the Third Amended and
Restated Schedule to Loan and Security Agreement is amended in part to provide
that Term Loan #4 shall be available through June 30, 2006 (the “Term Loan #4
Availability End Date”).

3.             Limitation of Amendment.

3.1          The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4.             Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3          The organizational documents of Borrower delivered to Bank on
April 15, 2003 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or


--------------------------------------------------------------------------------




 

authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

4.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5.             Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

6.             Effectiveness. This Amendment shall be deemed effective upon the
due execution and delivery to Bank of this Amendment by each party hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

 

 

Silicon Valley Bank

 

Sento Corporation

 

 

 

 

 

By:

/s/ Ron Sherman

 

By:

/s/ Anthony Sansone

Name:

Ron Sherman

 

Name:

Anthony Sansone

Title:

Senior Relationship Manager

 

Title:

SVP & CFO

 

 

 

 

 

 

 

 

Sento Technical Services Corporation

 

 

 

 

 

 

 

 

By:

/s/ Anthony Sansone

 

 

 

Name:

Anthony Sansone

 

 

 

Title:

SVP & CFO

 

 

 

 

 

 

 

 

Xtrasource Acquisition, Inc.

 

 

 

 

 

 

 

By:

/s/ Anthony Sansone

 

 

 

Name:

Anthony Sansone

 

 

 

Title:

SVP & CFO

 


--------------------------------------------------------------------------------